Citation Nr: 0616041	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-20 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, to include on a secondary basis.

2.  Entitlement to service connection for arthritis of the 
back disorder, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran testified before the undersigned at a January 
2006 hearing at the RO. A transcript of that hearing is of 
record. At the hearing, the veteran submitted additional 
evidence directly to the Board, and waived initial 
consideration of this evidence by the RO. See 38 C.F.R. § 
20.1304 (2005). The Board will therefore consider this 
evidence in the decision below.

In August 2002, the veteran filed a notice of disagreement to 
the denial of an increased rating for the service-connected 
pes planus disability. However, as a December 2002 rating 
action awarded the maximum 50 percent rating available under 
schedular criteria, that issue is no longer before the Board.


FINDINGS OF FACT

1.  Service connection has been granted for pes planus, rated 
50 percent disabling from March 2001.  Service connection was 
originally granted in 1996, with a 30 percent rating assigned 
from July 1992.

2.  The veteran's right knee disorder was not present in 
service and arthritis was first shown many years thereafter; 
the pathology is not shown to be related to service, or to a 
service-connected disability.

3.  The veteran's back disorder was not present in service 
and arthritis was first shown many years thereafter; a back 
disorder is not shown to be related to service, or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active duty, arthritis may no be presumed to have been 
incurred in service, and a right knee disorder is not 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 
(2005); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

2.  A back disorder was not incurred in or aggravated by 
active duty, arthritis may not be presumed to have been 
incurred in service, a back disorder is not proximately due 
to, the result of, or aggravated by a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In this case, following the submission of his claim form a 
VCAA notice letter was provided in December 2002.  This was 
prior to adjudication of the matters and informed as to what 
additional evidence was needed and how that evidence would be 
obtained.

The Board notes that the veteran was also advised through the 
rating decisions in March 2003 and July 2003, as well as in 
an April 2004 statement of the case, of the evidence and 
information used in evaluating the claims. The Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession. Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. This decision requires VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. See 
Dingess/Hartman, slip op. at 14. 

The communications as set forth above also notified the 
veteran of the status of the evidence as it was developed and 
of the need for substantiating evidence from him. Since, as 
set forth below, service connection is not warranted for the 
disabilities at issue, and since no ratings or awards are 
forthcoming in this case, any deficits in this regard, in the 
notices provided to the veteran are no more than non-
prejudicial error. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7151 (Fed. Cir. 
Apr. 5, 2006). The Board is satisfied that the veteran 
received notice equivalent to that required under the 
provisions of the VCAA and all pertinent court precedent, and 
the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and to the extent appropriate, to more recent court 
precedent. See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Board is also satisfied that the RO has obtained, or made 
reasonable efforts to obtain all records pertinent to the 
claim. The veteran's service medical records and post-service 
records of VA and private treatment are of record. The 
veteran has been afforded appropriate VA examinations. He was 
afforded a hearing before the undersigned, and submitted 
additional evidence at that hearing. He and his 
representative have also been provided with adequate 
opportunity to submit evidence and argument in support of the 
claims, and have done so. The veteran has not identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such outstanding evidence or information. Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations. Thus, to decide the appeal regarding the claims 
discussed herein would not be prejudicial error to the 
veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the Board will address the merits of the 
veteran's claims.

II.  Factual Background

Service connection for bilateral pes planus was granted in a 
July 1996 Board decision, and is currently assigned a 
maximum 50 percent schedular rating, effective from March 
2001. The service medical records reflect no treatment for 
right knee or back conditions. 

In July 1992 the veteran filed claims for compensation for 
flat feet and for pension. On September 1992 VA examination, 
he reported falling from a building in 1988, and injuring his 
right leg, and being unemployed in his profession as a 
carpenter ever since. The examiner noted a history of flat 
feet, tender arches, and walking with a cane favoring the 
right leg due to previous surgical procedures for torn 
cartilage and ligaments of the right knee. 

Post-service treatment records reflect an evaluation 
directed to an attorney in Pennsylvania, and dated in 
October 1991, from a private orthopedic surgeon. The doctor 
reported that the veteran injured his right knee at work in 
July 1988, had arthroscopic surgery by another doctor in 
Philadelphia for torn cartilage, returned to work and 
reinjured his knee.  He had another arthroscopic surgery in 
June 1989, he improved and returned to work, and reinjured 
the right knee a third time with a third arthroscopic 
surgery performed. It was reported that two months prior, he 
had fallen again in his home and twisted his knee, with 
increased pain since then. In November 1991, a doctor 
performed another arthroscopic surgery of the right knee, 
noting a remote injury with previous failed procedures to 
the knee, and a post-operative impression of right knee 
derangement.

The record reflects that the veteran was seen on several 
subsequent occasions for additional injuries to the right 
knee. On October 1991 private  magnetic resonance imaging 
(MRI) of right knee, diagnosis was status post multiple 
injuries to the right knee occurring at work in 1988, 1989, 
and 1990, with continuing symptoms. At that time, the veteran 
also reported a recent numbness below the knee in his leg 
extending to the foot, significant on awakening in the 
morning. 

As noted, service connection for pes planus was granted in 
1996, with a 30 percent rating assigned from 1993 with a 50 
percent rating assigned from 2001.

The veteran contends in various statements, and in June 2004 
testified before the undersigned to the effect, that he first 
fell from a ladder in 1988 and 1989, and hurt his right knee. 
He testified falling because the service-connected flat feet 
were prone to spasms and weakness, and that his feet caused 
him to fall as he was descending the ladder. He asserted that 
were it not for his service-connected disability, he would 
not have fallen down the ladder, and that the feet caused his 
right knee disability. He also contends that his back pain is 
due to resulting alteration of his gait from the flat feet 
disability.

Of record is a disability determination from the Social 
Security Administration (SSA), and associated medical 
records, showing disability for mental disorders. These 
records demonstrate treatment by various private providers, 
including for recurrent right knee injuries from 1988, and 
continuing. treatment for right knee pathology including 
medial meniscus tear and degenerative arthritis, from that 
time to the present. 

These records include a letter dated in July 1988, from an 
orthopedic surgeon relating to an examination of the veteran 
in June 1988 for a twisting injury to the right knee at work. 
The surgeon related that the veteran reported that he stepped 
off a ladder and stepped on a hose and fell down and injured 
his right knee, with resulting severe pain and inability to 
ambulate comfortably. Private physical therapy progress notes 
reflect that the veteran fell of a ladder again in July 1989, 
and that MRIs in 1989 and 1991 showed tears in the medial 
meniscus of the knee as well as arthritic changes and 
degenerative changes on bone scan.

A July 1990 physical therapy progress note from Philadelphia 
Orthopedic Group also reflects that the veteran reported 
stepping on a rock in July 1990 while doing yard work and 
that his knee gave out, and he fell backwards, striking his 
mid and lower back on a tree stump or a rock. Since that 
time, he reported having persistent pain in the mid and lower 
back areas. Impression was contusion of the lumbar spine.

On January 2003 VA examination, with noted review of the 
claims folder and previous medical records, as well as 
records of private treatment, the examiner reported the 
veteran's medical history in service, and that he retired in 
1988 due to disability. The veteran reported back pain for 
four years, and related that he fell in his driveway in 1991, 
and injured his right knee, with subsequent arthroscopic 
surgery on two occasions. He related treatment by some 
physicians had provided partial relief. He used a brace and 
cane to walk, and denied any history of injury to the right 
knee prior to 1991. Diagnoses included right knee 
osteoarthritis and lumbar spine diffuse facet degenerative 
joint disease. The examiner opined that it was less than 
likely that the veteran's bilateral pes planus condition was 
related to his fall or right knee or back condition. The 
examiner also opined that it is as likely as not that the 
right knee condition was related to the fall the veteran had 
in 1991, and that his lumbar changes were secondary to aging.

In a statement received at the RO in March 2003, a private 
orthopedic surgeon reported that the veteran related that his 
knee problems began after he had a torn meniscus from a fall 
after losing his balance approximately 13 years ago, that his 
foot pain was occurring frequently at that time, and that 
flat foot problems had led to his inability to work in his 
profession. The doctor also reported the veteran's statements 
of back pain associated with his feet and knee conditions. 
Furthermore, he concluded that "[i]t is my opinion that [the 
veteran's] knee and back problems were caused by his flat 
feet condition."

In May 2003, the RO requested that a board of two 
orthopedists render an opinion with consideration of the 
private physician's opinion as to whether it was at least as 
likely as not that the veteran's back and knee conditions 
were caused by his flat feet condition. In a June 2003 
report, the examiner who previously evaluated the veteran in 
January 2003, and another examiner, noted that after review 
of the veteran's claims folder and the private physician's 
note of March 2003, they were in agreement that the veteran's 
back and knee conditions were not related to his flat feet 
condition. 

The veteran has also submitted several statements and letters 
from private providers supporting his theory that his right 
knee and back conditions were caused by the service-connected 
bilateral pes planus. Demonstratively, in a July 2005 
statement, a podiatrist, opined that the veteran's back pain 
is secondary to the bilateral foot condition, and the veteran 
indicated treatment by this physician during 2005. Another 
physician provided a May 2002 statement relating that the 
veteran suffered from weakness of right knee and back and 
neck discomfort, and opined that the veteran's knee and back 
problems were caused by the flat feet condition. A March 2001 
statement by Dr. Potash, related treating the veteran from 
June 2000 for bilateral foot pain, noted back pain and 
arthritis, and opined that flat feet could be contributing to 
the veteran's back pain. 

Other private providers treating the veteran include a 
podiatrist who provided a May 2002 statement showing spasms 
of tendo-achilles at times. One, a podiatrist, who indicated 
in October 1993 and September 1996 statements that he first 
saw the veteran in 1993 for an opinion on pain and cramping 
of both feet with third degree pes planus bilaterally, and 
another, an orthopedist who evaluated the veteran in February 
2002, and observed right knee arthritis, but provided no 
opinion as to the etiology of the right knee condition. 

In numerous statements, and in June 2004 testimony before the 
undersigned, the veteran related that his right knee injuries 
beginning in 1988. He attributed his fall from the ladder to 
his bilateral flat feet condition, and reiterated his belief 
that absent the service-connected bilateral pes planus, none 
of his right knee injuries would have occurred. The veteran 
and his representative maintained that the right knee and 
back conditions were caused by the service-connected 
bilateral pes planus.

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In the present case, the evidence reflects current diagnoses 
of right knee and low back arthritis. The service records 
document bilateral pes planus problems, but are negative for 
any disability of the right knee or back. There are no 
findings of right knee or back disabilities in service, at 
separation in 1968, or after service, no medical evidence of 
a nexus between the current right knee and back conditions 
and any incidents of service or the service-connected 
bilateral pes planus disability, and no evidence of any right 
knee or back disabilities since service, until over 20 years 
after separation from service.  Furthermore, there is no 
evidence of arthritis within the first year after separation 
from service.

Although two private podiatrists and an orthopedic specialist 
opined that the right knee and/or back conditions are 
causally related to service, the Board notes that all of 
these providers began treatment of the veteran after 2000, 
over 10 years after his first reported right knee injury. 
Further, none of the providers report a review of the 
veteran's treatment records, or claims file, or otherwise 
display knowledge of the circumstances and details of the 
prior and recurrent nature of the right knee injuries, prior 
to their treatment of the veteran. Notably, the opinions 
provide no discussion of the veteran's prior medical history. 
Further, the opinions appear to be based upon sparse history 
provided by the veteran, which does not reflect the numerous 
right knee injuries documented by private orthopedists in the 
record from 1988 onwards. The Board is not required to accept 
examiners' opinions that are based on the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995). In this regard, the Board notes that a medical 
opinion based solely on a veteran's unsubstantiated history 
"can be no better than the facts alleged by the [veteran]." 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In contrast, the January 2003 VA examination and opinion was 
conducted with noted review of the veteran's claims folders 
and medical records by the examiner. The examiner noted prior 
injury and rendered an unfavorable opinion after reviewing 
the claims file and examining the veteran. The Board finds 
this opinion, when viewed in conjunction with the competent 
medical evidence of record showing multiple intervening right 
knee injuries which the veteran did not attribute to 
disability of his flatfeet at the time the injuries occurred 
in 1988, and repeatedly thereafter, is entitled to great 
weight. Additionally, when the veteran's claims folder was 
again reviewed in June 2003 by the January 2003 examiner and 
another orthopedist, the opinion finding that there was no 
nexus of the right knee and back disorders to the service-
connected bilateral feet disability, remained unchanged. 

The Board recognizes the sincerity of the veteran's belief 
that his claimed disabilities are etiologically related to 
his service-connected flat feet. However, lay opinions 
concerning matters requiring medical expertise are not 
competent evidence. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In the absence of competent evidence of a right knee or back 
disorders in service, or of a relationship between the 
current right knee and back conditions and the service-
connected flat feet, service connection for these conditions 
must be denied. In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable to the instant appeal.


ORDER

Service connection for arthritis of the right knee, to 
include on a secondary basis, is denied.

Service connection for arthritis of the back, to include on a 
secondary basis, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


